Title: George Washington to Samuel Huntington, 15 September 1780
From: Washington, George
To: Huntington, Samuel


New Bridge [New Jersey] September 15, 1780. Asserts that the fall of Camden “adds itself to many others to exemplify the necessity of an army, the fatal consequences of depending on Militia.” Regrets that South still relies on militia. Is to meet the French commanders on September 20. Explains measures taken concerning certificates. Does not think it expedient to send a detachment to South at this time.
